                       Case 5:21-mj-00303-SM Document 1 Filed 05/18/21 Page 1 of 14                                                    Digitally signed by
                                                                          MATTHEW                                                      MATTHEW
                                                                          ANDERSO                                                      ANDERSON
                                                                                                                                       Date: 2021.05.18

                                                                   AUTHORIZED AND APPROVEDIDATE:
                                                                                                                  N                    13:23:07 -05'00'
AO 106 (Rev. 04/010) Application for Search Warrant



                                                 UNITED STATES DISTRICT COURT
                                                                    for the

___          ----'WE~S:...T:...::E=RN:..=_:...          DISTRICT     OF                   ------'O=-=KL=AH'-=='O=MA=-=-                _

          In the Matter of the Search of                                  )
      (Briefly describe the property to be searched                       )
      or identifY the person by name and address)                         )        Case No:       MJ-21-        303          -SM
          Information associated with the cellular                        )
          device assigned call number (580) 304-3632                      )
          with international mobile subscriber identity                   )
          number 31041029766435 in the custody or                         )
          control of AT&T Wireless, 11760 U.S.                            )
          Highway 1, North Palm Beach, Florida 33408                      )

                                                   APPLICATION FOR SEARCH WARRANT

        I, a federal law enforcement officer or attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following [Person or Property?] (identify the person or describe
property to be searched and give its location):

           See Attachment A, which is incorporated by reference herein.

Located in the Western District of Oklahoma, there is now concealed (identify the person or describe the property to be
seized):

           See Attachment B, which is incorporated by reference herein.

           The basis for the search under Fed. R. Crim.P.41 (c) is(check one or more):
               [8J   evidence of the crime;
                 o   contraband, fruits of crime, or other items illegally possessed;
                 o   property designed for use, intended for use, or used in committing a crime;
                 o   a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
           Code Section                                     Offense Description
           21 U.S.C. § 846                                  Drug Conspiracy

The application is based on these facts:

See attached Affidavit of Task Force Officer Joel Hall, Homeland Security Investigations, which is incorporated by
reference herein.

                 [8J
                  Continued on the attached sheet(s).
                 oDelayed notice of [No. of Days] days (give exact ending date ifmore                than 30 days)        is requested under 18
U.S.C. § 3103a, the basis of which is set forth on the attached sheet(S)s.-- ~

                                                                                                 Applicant's signature
                                                                          Daniel Hunter Marsh
                                                                          Special Agent
                                                                          Federal Bureau of Investigations
                 Case 5:21-mj-00303-SM Document 1 Filed 05/18/21 Page 2 of 14



Sworn to before me and signed in my presence.


Date:     May 18, 2021
                                                                    Judge's signature


City and State: Oklahoma City, Oklahoma         Suzanne Mitchell, U.S. Magistrate Judge
                                                                  Printed name and title




                                                2
         Case 5:21-mj-00303-SM Document 1 Filed 05/18/21 Page 3 of 14




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
THE CELLULAR DEVICE ASSIGNED
CALL NUMBER (580) 304-3632 WITH
INTERNATIONAL MOBILE                             Case No. MJ-21- 303     SM
SUBSCRIBER IDENTITY NUMBER
310410297664350 IN THE CUSTODY                   Filed Under Seal
OR CONTROL OF AT&T WIRELESS,
11760 u.S. HIGHWAY 1, NORTH PALM
BEACH, FLORIDA 33408



                            AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION   FOR A SEARCH WARRANT

       I, Special Agent Daniel Hunter Marsh, being first duly sworn, hereby depose and

state as follows:

                    INTRODUCTION          AND AGENT BACKGROUND

        1.     I make this affidavit in support of an application    for a search warrant for

information   associated   with a certain cellular device assigned with call number (580)

304-3632 (the "Subject     Account")    that is in the custody or control of AT&T Wireless, a

wireless telephone service provider that accepts process at 11760 U.S. Highway 1, North

Palm Beach, Florida 33408. The information to be searched is described in the following

paragraphs and in Attachment A. This affidavit is made in support of an application for a

search warrant under 18 U.S.C. § 2703(c)(1)(A)       to require AT&T Wireless to disclose to

the government copies of the information further described in Section I of Attachment B.

Upon receipt of the information        described in Section I of Attachment   B, government-
           Case 5:21-mj-00303-SM Document 1 Filed 05/18/21 Page 4 of 14




authorized persons will review the information to locate items described in Section II of

Attachment B.

      2.       I am a federal law enforcement officer within the meaning of Federal Rule

of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the

criminal laws and duly authorized by the Attorney General to request a search warrant. I

have been a Special Agent with the Federal Bureau of Investigation ("FBI") since

February 1, 2009. I am currently assigned to the Oklahoma City Division, Stillwater

Resident Agency. My responsibilities include the investigation of possible violations of

federal law, including investigation of gang-related criminal activity, violent crime, and

drug trafficking. During my career, my investigations have included the use of various

surveillance techniques and the execution of various search, seizure, and arrest warrants.

       3.      The facts in this affidavit come from my personal observations, my training

and experience, and information obtained from other agents and witnesses. This affidavit

is intended to show merely that there is probable cause for the requested warrant and does

not set forth all of my knowledge about this matter.

       4.      Based on the facts set forth in this affidavit, there is probable cause to

believe that violation of Title 21, United States Code, Section 846 has been committed by

Jamie Scott WILSON, Ulyssa FAHS, Taylor THOMASON, Mary SANCHEZ, Kade

RICE, and others. There is probable cause to search the information described                III


Attachment A for evidence of these crimes as further described in Attachment B.




                                             2
            Case 5:21-mj-00303-SM Document 1 Filed 05/18/21 Page 5 of 14




      5.       The Court has jurisdiction to issue the proposed warrant because it is a

"court of competent jurisdiction" as defined in 18 U.S.C. § 2711. Specifically, the Court

is a district court of the United States that has jurisdiction over the offense being

investigated. See 18 U.S.C. § 2711(3)(A)(i).

                                 PROBABLE CAUSE

       6.      The United States, including Federal Bureau of Investigation, Oklahoma

City, Oklahoma ("FBI"), is conducting a criminal investigation into the distribution of

methamphetamine in the Western District of Oklahoma. WILSON              and his former

girlfriend FAHS were identified as part of a conspiracy to possess with the intent to

distribute methamphetamine and federally indicted in February 2021 in case number 21-

cr-0021-R.

       7.      On November 16, 2020 the U.S. Customs Border Patrol (CBP) checkpoint

station located in the vicinity of Yuma, Arizona contacted DEA Yuma office in reference

to a Nissan Rogue being stopped and seized at the checkpoint after an inspection revealed

what appeared to be a large quantity of methamphetamine. Occupants of the vehicle

included driver, SANCHEZ, THOMASON,                and RICE. THOMASON        is a known

relative of WILSON. DEA agents arrested the three occupants of the vehicle and seized

approximately 70 kilos of methamphetamine located in three large duffle bags in the back

of the vehicle. At the time of the arrest, DEA agents attempted to conduct interviews and

obtain consent to examine cell phones belonging to the girls. SANCHEZ and RICE

provided consent and THOMASON            declined. It was later determined through the

                                               3
        Case 5:21-mj-00303-SM Document 1 Filed 05/18/21 Page 6 of 14




interviews and text communications that THOMASON               was the person who had

recruited the other girls to accompany her on the trip. THOMASON was also sending

communications to RICE prior to the trip asking if she had the ability to rent a vehicle.

       8.    During this time period, WILSON is believed to have used the Subject

Account because: (i) text messages between the Subject Account and THOMASON

reference WILSON's address; (ii) text messages sent from the Subject Account refer to

THOMASON as "niece" and text messages from THOMASON to the Subject Account

refer to the user of the Subject Account as "uncle"; (iii) SANCHEZ has the name

"Jamie" associated with the Subject Account in her phone; and (iv) a subpoena was

served for toll records related to the Subject Account around the time of the Yuma

seizure from November 9, 2020, to November 23, 2020, and showed that the Subject

Account was in contact with numbers belonging to persons identified as associates,

friends, or family members of WILSON.

       9.    I have requested subscriber information on the Subject Account. The

information revealed that the account is a prepaid account that was activated on October

27, 2020. It lists the subscriber name as "Prepaid Customer" and provides a subscriber

address of 17330 Preston Road, Dallas, Texas 75252. This address is associated with

AT&T Wireless.

       10.   Based on interviews, cell phone examinations and surveillance video I have

concluded that the three occupants left Oklahoma on the morning of Sunday, November

15, 2020, and swapped vehicles into the Nissan Rogue in Ponca City before driving to

                                             4
        Case 5:21-mj-00303-SM Document 1 Filed 05/18/21 Page 7 of 14




Calexico, CA and meeting WILSON at a motel. The following communication was

extracted by the DEA Yuma office following a search warrant on the phone belonging to

THOMASON. The conversation is between THOMASON's                phone and the Subject

Account and occurred on November 14,2020, at approximately 8:04 pm CST:

             Subject Account: Wat up niece u down to ride I will rent u a car

             THOMASON: Yesssss

             THOMASON: Call me

      11.   On November 15, 2020, the Subject Account exchanged a number of text

messages with THOMASON between 8:44 am CST until approximately 12:37 pm CST.

On November 15, 2020, WILSON and FAHS lived at 820 South 6th, Ponca City,

Oklahoma:

             Subject Account: 820 south 6that appartment 4

             THOMASON: Send addy again

             Subject Account: 820 south 6th

             Subject Account: Appartment 4

             THOMASON: Got it

             THOMASON: What's the address uncle

      12.   On November       16, 2020, the Subject      Account    and THOMASON

exchanged a number of text messages, beginning at approximately 2:30 am CST:

             Subject Account: 341 E, 4thstreet that is hotel
             THOMASON: What's the town y'all in
             THOMASON: So many address pull up when I put that in
             THOMASON: Did you go past calexico?
                                           5
         Case 5:21-mj-00303-SM Document 1 Filed 05/18/21 Page 8 of 14




              Subject Account: [Sent photograph depicting California Motel and Suites]
              THOMASON: Got it. Still around 7 am
       13.   On November        16, 2020, the Subject       Account     and THOMASON

exchanged text messages again, beginning at approximately 8:54 pm CST and ending at

approximately 9:50 pm CST:

              Subject Account: Y'all hurry up and get a 75
              THOMASON: We coming
              THOMASON: Are y'all pulled over
              THOMASON: On the side of the road
              Subject Account: No we're not we're still driving but we're going to go 65
              THOMASON: We're stopped man
              THOMASON: Get ahold of my momma please
       14.    These last messages corresponded with the arrest of THOMASON and the

seizure of approximately 70 kilograms of methamphetamine from the Nissan Rogue

stopped by CBP in Yuma, Arizona.

       15.    In my training and experience, I have learned that AT&T Wireless is a

company that provides cellular communications service to the general public. I also know

that providers of cellular communications service have technical capabilities that allow

them to collect and generate information about the locations of the cellular devices to

which they provide service, including cell-site data, also known as "tower/face

information" or "cell tower/sector records." Cell-site data identifies the "cell towers" (Le.,

antenna towers covering specific geographic areas) that received a radio signal from the

cellular device and, in some cases, the "sector" (i.e., faces of the towers) to which the

                                              6
         Case 5:21-mj-00303-SM Document 1 Filed 05/18/21 Page 9 of 14




device connected. These towers are often a half-mile or more apart, even in urban areas,

and can be 10 or more miles apart in rural areas. Furthermore, the tower closest to a

wireless device does not necessarily serve every call to or from that device. Accordingly,

cell-site data provides an approximate location of the cellular telephone but is typically

less precise than other types of location information, such as E-9ll Phase II data or Global

Positioning Device ("GPS") data.

       16.    Based on my training and experience, I know that AT&T Wireless can

collect cell-site data about the Subject Account. I also know that wireless providers such

as AT&T Wireless typically collect and retain cell-site data pertaining to cellular devices

to which they provide service in their normal course of business in order to use this

information for various business-related purposes.

        17.    Based on my training and experience, I know that wireless providers such

 as AT&T Wireless typically collect and retain information about their subscribers in their

 normal course of business. This information can include basic personal information about

 the subscriber, such as name and address, and the methodes) of payment (such as credit

 card account number) provided by the subscriber to pay for wireless telephone service. I

 also know that wireless providers such as AT&T Wireless typically collect and retain

 information about their subscribers' use of the wireless service, such as records about

 calls or other communications sent or received by a particular phone and other

 transactional records, in their normal course of business. In my training and experience,

 this information may constitute evidence of the crimes under investigation because the

                                              7
        Case 5:21-mj-00303-SM Document 1 Filed 05/18/21 Page 10 of 14




information can be used to identify the Subject Account's user or users and may assist in

the identification of co-conspirators andlor victims.

                            AUTHORIZATION REQUEST

       18.    Based on the foregoing, I request that the Court issue the proposed warrant,

pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       19.    I further request that the Court direct AT&T Wireless to disclose to the

government any information described in Section I of Attachment B that is within its

possession, custody, or control. Because the warrant will be served on AT&T Wireless,

who will then compile the requested records at a time convenient to it, reasonable cause

exists to permit the execution of the requested warrant at any time in the day or night.

                                                  Respectfully submitted,

                                                   O~~
                                                  DANIEL HUNTER MARSH
                                                  Special Agent
                                                  Federal Bureau of Investigations



                                             May 18
       Subscribed and sworn to before me on------------------- , 2021




       SUZANNE MITCHELL
       UNITED STATES MAGISTRATE ruDGE




                                              8
       Case 5:21-mj-00303-SM Document 1 Filed 05/18/21 Page 11 of 14




                                 ATTACHMENT A

                               Property to Be Searched

      This warrant applies to records and information associated with the cellular

telephone assigned call number (580) 304-3632, with International Mobile Subscriber

Identity Number 310410297664350 (the "Subject Account"), that are stored at premises

controlled by AT&T Wireless (the "Provider"), a wireless telephone service provider that

accepts process at 11760 U.S. Highway 1, North Palm Beach, Florida 33408.
         Case 5:21-mj-00303-SM Document 1 Filed 05/18/21 Page 12 of 14




                                    ATTACHMENT B

                              Particular Things to Be Seized

I.      Information to be Disclosed by the Provider

        To the extent that the information described m Attachment A is within the

     possession, custody, or control of the Provider, including any information that has

     been deleted but is still available to the Provider or that has been preserved pursuant

     to a request made under 18 U.S.C. § 2703(f), the Provider is required to disclose to

     the government the following information pertaining to the Subject Account listed in

     Attachment A:

        a.     The following information about the customers or subscribers associated

               with the Subject Account for the time period September 1, 2020, to

               November 30, 2020:

               1.     Names (including subscriber names, user names, and screen names);

               11.    Addresses (including mailing addresses, residential addresses,
                      business addresses, and e-mail addresses);

               111.   Local and long distance telephone connection records;

               IV.    Records of session times and durations, and the temporarily assigned
                      network addresses (such as Internet Protocol ("IP") addresses)
                      associated with those sessions;

               v.     Length of service (including start date) and types of service utilized;

               VI.    Telephone or instrument numbers (including MAC addresses,
                      Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
                      Numbers ("MEIN"), Mobile Equipment Identifier ("MElD");
                      Mobile Identification Number ("MIN"), Subscriber Identity Modules
                      ("SIM"), Mobile Subscriber Integrated Services Digital Network
                                              2
       Case 5:21-mj-00303-SM Document 1 Filed 05/18/21 Page 13 of 14




                    Number ("MSISDN"); International Mobile Subscriber Identity
                    Identifiers ("IMSI"), or International Mobile Equipment Identities
                    ("IMEI");

            V11.    Other subscriber numbers or identities (including the registration
                    Internet Protocol ("IP") address);

            V111.   Means and source of payment for such service (including any credit
                    card or bank account number) and billing records;

      b.    All records and other information        (not including the contents of

            communications) relating to wire and electronic communications sent or

            received by the Subject Account for the time period from November 10,

             2020, to November 30,2020, including:

             1.      the date and time of the communication, the method of the
                     communication, and the source and destination of the
                     communication (such as the source and destination telephone
                     numbers (call detail records), email addresses, and IP addresses);
                     and

             11.     information regarding the cell tower and antenna face (also known
                     as "sectors" through which the communication were sent and
                     received.

II.   Information to be Seized by the Government

      All information described in Section I that constitutes evidence of violations of

Title 21, United States Code, Section 846, involving Jamie Wilson, Ulyssa Fahs, Taylor

Thomason, Mary Sanchez, and Kade Rice during the period of November 10, 2020, to

November 30, 2020.

      Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, agency


                                           3
        Case 5:21-mj-00303-SM Document 1 Filed 05/18/21 Page 14 of 14




personnel assisting the government in this investigation, and outside technical experts

under government control) are authorized to review the records produced by the Provider

in order to locate the things described in this Warrant.




                                              4
